Kuhn, J.
(dissenting). The most recent statement by this court of a cardinal rule observed in the construction of wills is found in Stender v. Stender, 181 Mich. 648 (148 N. W. 255), where it was said:
“Of course, that intention must be gathered from the instrument itself. But in determining what the real intention of the testator was, the entire instrument must be examined and all of its terms and language must be given due consideration.”
In my opinion, there is no difficulty in ascertaining from' section 1 of the will what the intention of the testator was. It is perfectly clear that his widow should have a life use of all of the real estate of which he died seised, and it was not to be divided and distributed until after her death. If he had intended that she should have one-half of it absolutely at her death, as would result from the conclusion reached by my Brother Brooke, would he not have so stated? If such had been his intention, would he not have said, ‘‘and after her death one-half of the said real estate shall go to my legal heirs and the other half to the legal heirs of my said wife, Marietta,” or that in substance? That he had the interests of his wife in mind is evident throughout the will. In paragraph 1 he gives her the life use of all his real estate. In paragraph 2 he gives her outright all his household goods, wearing apparel, library, pictures, and fireproof safe, with the simple suggestion that she “give such articles as she chooses to my friends for mementoes or keepsakes in her distribution of her property.” In paragraph 3 he provided that the balance of his personal property shall be listed and appraised, and that she select one-half of the same in value to be hers absolutely. He also appointed her sole executrix and re*258quested that she only be required to give a nominal bond.
I cannot read this will without coming to the conclusion that it was clearly the intention of the testator that his wife was to have only the life use of his real estate, and that at her death the remainder was to go to the heirs of his body. Any other construction, in my opinion, is a technical one, and does violation to the plain intention of the testator. In the case of Menard v. Campbell, 180 Mich. 583 (147 N. W. 556, Am. & Eng. Ann. Cas. 1916A, 802), cited in support of appellee’s position, we approved the conclusion of the trial judge who said:
"A careful examination of the will has failed to reveal to me the expression of any intention on the part of the testatrix that her property should inure to the benefit of her immediate family, to the exclusion of any of the legal heirs of Joseph Honoré Nault.”
In the will before us the construction I am satisfied should be given the controverted section can easily be gathered from the section itself, and from the four corners of the instrument. For these reasons, I am unable to concur in affirming the judgment
It should be reversed, with costs to the appellants, and instructions to the lower court to affirm the order of the probate court for partial distribution.
Bird, J„ did not sit.